Title: From Thomas Jefferson to United States Senate, 7 March 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     March 7. 1806.
                        
                        According to the request of the Senate of yesterday, I now transmit the five printed memorials of the Agent
                            for the ship New Jersey, in the one of which marked B. at the 9th. page will be found the letter relative to it from the
                            Minister Plenipotentiary of the US. at Paris to the French minister of the treasury, supposed to be the one designated in
                            the resolution. we have no information of this letter but through the channel of the party interested in the ship, nor any
                            proof of it more authentic than that now communicated.
                        
                            Th: Jefferson
                            
                            
                        
                    